Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 Phyllis Gwen Pruitt, Appellant                         Appeal from the 124th District Court of
                                                        Gregg County, Texas (Tr. Ct. No. 43975-B).
 No. 06-14-00216-CR         v.                          Memorandum Opinion delivered by Chief
                                                        Justice Morriss, Justice Moseley and Justice
 The State of Texas, Appellee                           Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the judgment
of the court below. Therefore, we modify the trial court’s judgment by deleting the award of
attorney fees. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Phyllis Gwen Pruitt, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED MAY 5, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk